Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to polar coding in wireless communications.
The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…generating a bit sequence for uplink control information (UCI); 
identifying that a number of bits of the bit sequence is greater than or equal to 360 and a length of rate matching output sequence is greater than or equal to 1088, or identifying that the number of bits of the bit sequence is greater than or equal to 1013;
performing a code block segmentation for the bit sequence based on the identification; 
generating coded bits by encoding a plurality of segments based on a polar coding; and 
transmitting, to a base station, the UCI based on the coded bits.”

The prior arts of record, (Kim et al. U.S. Pub 2018/0034587 as an example of such prior arts) teach performing polar encoding includes the steps of, if a length of a codeword is greater than 2x and smaller than 2x+1 determining whether encoding is performed by a polar encoder of size 2x or a polar encoder of size 2x+1 according to whether or not a length of the codeword is smaller than a prescribed value, and if the length of the codeword is smaller than the prescribed value, performing encoding by the polar encoder of the size 2x.
The prior arts however fail to teach the claimed specifics shown above. As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-4, 7-10, and 13-16 are allowable over the prior arts of record.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111